Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendments to the claims filed on November 02, 2021 in response to the Office Action of July 16, 2021 is acknowledged and has been entered. 
The objection to the specification is now withdrawn in view of the amendment to the abstract.
The objection to claim 7 is now withdrawn in view of the claim amendment.
The rejection to claims 1-11 and 15-16 under 35 U.S.C. 112(a), written description support is now withdrawn in view of the claim amendments.

Election/Restrictions
Claims 1-11 and 15-16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 30, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The limitations recited in claims 1 and 12 in regard to the features of “a processor configured for receiving the plurality of images acquired by the motorized X- ray imaging system and for reconstructing a 3D medical image from said plurality of images using radiopaque fiducials of the registration phantom visible in the plurality of images" (claim 1) and “a processor configured for receiving the plurality of images acquired by the motorized X- ray imaging system and for reconstructing a 3D medical image from said images using radiopaque fiducials visible in the plurality of images” (claim 12), in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
Dependent claims 2-11 and 13-16 are allowed at least by virtue of their respective dependency upon an allowable claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/YI-SHAN YANG/Primary Examiner, Art Unit 3793